Exhibit 10.94
 
FIRST AMENDMENT TO THE
REGISTRATION RIGHTS AGREEMENT


This First Amendment to The Registration Rights Agreement (this “Agreement”) is
made and entered into as of May 8, 2008, to be effective as of December 21, 2007
(the “Effective Date”), by and between XA, Inc., a Nevada corporation (“XA”) and
Sands Brothers Venture Capital LLC, Sands Brothers Venture Capital II LLC, Sands
Brothers Venture Capital IV LLC,  and Katie & Adam Bridge Partners, L.P. (each a
“Purchaser” and collectively the “Purchasers”), each individually a “Party” and
collectively the “Parties.”


W I T N E S S E T H:


WHEREAS, on or around June 22, 2007, the Purchasers entered into a Securities
Purchase Agreement, pursuant to which XA sold certain convertible promissory
notes and warrants (the “Securities”) to purchase shares of XA’s common stock to
the Purchasers (the “Prior Purchase Agreement”);


WHEREAS, the Prior Purchase Agreement included a Registration Rights Agreement
which the Purchasers entered into with XA to register the shares of common stock
issuable to the Purchasers in connection with the conversion of and/or exercise
of the Securities (the “Prior Registration Rights Agreement”);


WHEREAS, Sands Brothers Venture Capital III LLC (“Sands Brothers III”) entered
into a Registration Rights Agreement with XA on or around December 21, 2007 (the
“Sands Brothers III Rights Agreement”), which replaced and superseded the terms
of the Prior Registration Rights Agreement, to which Sands Brothers III was also
a party, and extended the filing and effectiveness deadlines of such Prior
Registration Rights Agreement;


WHEREAS, a negotiated term and provision of the Sands Brothers III December 2007
funding was the amendment of the filing and effectiveness dates with the
Purchasers of the terms and conditions of the Prior Registration Rights
Agreement;


WHEREAS, the Purchases now desire to enter into this Agreement with XA, pursuant
to which such Purchasers agree to be bound by the terms and conditions of the
Sands Brother III Rights Agreement; and


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration the Parties
acknowledge receipt of, and the premises and the mutual covenants, agreements,
and considerations herein contained, the Parties hereto agree as follows:


1.
Amendment To The Prior Registration Rights Agreement Terms.



The Purchasers each individually agree that from the Effective Date of this
Agreement forward, the terms of the Prior Registration Rights Agreement to which
they are a party will have and XA will be bound to, substantially similar terms
(including filing dates and effectiveness dates) as the Sands Brothers III
Rights Agreement, as if each of the Purchasers was a party to such Sands
Brothers III Rights Agreement, and the terms and conditions of the Prior
Registration Rights Agreement shall be amended by and superseded by the terms of
the Sands Brothers III Rights Agreement (the “Amendment”).


 
The Purchasers confirm that they received valid consideration from the
Amendment.



 
XA confirms that it will receive valid consideration from the Amendment.

 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 

 
2.
Miscellaneous.



 
(a)
Assignment.  All of the terms, provisions and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
Parties hereto and their respective successors and permitted assigns.



 
(b)
Applicable Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, excluding any provision of this
Agreement which would require the use of the laws of any other jurisdiction.



 
(c)
Entire Agreement, Amendments and Waivers.  This Agreement constitutes the entire
agreement of the Parties hereto and expressly supersedes all prior and
contemporaneous understandings and commitments, whether written or oral, with
respect to the subject matter hereof.  No variations, modifications, changes or
extensions of this Agreement or any other terms hereof shall be binding upon any
Party hereto unless set forth in a document duly executed by such Party or an
authorized agent or such Party.



 
(d)
Waiver. No failure on the part of any Party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.



 
(e)
Section Headings. Section headings are for convenience only and shall not define
or limit the provisions of this Agreement.



 
(f)
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed to another Party shall be deemed to have been executed
and delivered by the signing Party as though an original.  A photocopy of this
Agreement shall be effective as an original for all purposes.











[Remainder of page left intentionally blank.  Signature page follows.]
        
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 
This Agreement has been executed by the Parties on the date first written above,
with an Effective Date as provided above.


 
XA, Inc.



 
/s/ joseph wagner
Joseph Wagner
Chief Executive Officer









Purchasers:
   
Sands Brothers Venture Capital LLC
Sands Brothers Venture Capital II LLC
   
By: /s/ scott baily
By: /s/ scott baily
Its: coo
Its: coo
Printed Name: scott baily
Printed Name: scott baily
           
Sands Brothers Venture Capital IV LLC
Katie & Adam Bridge Partners, L.P.
   
By: /s/ scott baily
By: /s/ scott baily
Its: coo
Its: coo
Printed Name: scott baily
Printed Name: scott baily
       


 




-3-

--------------------------------------------------------------------------------



